Citation Nr: 0616059	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for cervical spondylosis with degenerative disk disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from February 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the May 2004 statement of the case 
addresses two issues from the veteran's December 2003 notice 
of disagreement: entitlement to a disability rating greater 
than 20 percent for cervical spondylosis with degenerative 
disk disease and entitlement to an earlier effective date 
than September 3, 2003 for an increased 20 percent evaluation 
for the same condition.  However, the veteran's November 2004 
substantive appeal only addresses the issue of an increased 
disability rating.  Therefore, in the absence of a perfected 
appeal, the earlier effective date issue is not before the 
Board.  See 38 C.F.R. § 20.202 (2005) (substantive appeal 
must be specific as to issue for which the appeal is being 
perfected).  

In May 2002, the veteran submitted a personal statement 
describing periodic internal bleeding due to pain medications 
he takes as a result of his service-connected disabilities 
and a chronic sinus condition, daily congestion, and periodic 
ear infections that he believes are the result of the 
catarrhal fever with which he was diagnosed in service.  In a 
November 2002 notice of disagreement, the veteran further 
describes gastrointestinal bleeding due to pain medications 
and seizures.  Both the May 2002 and November 2002 
correspondence reveals that the veteran is currently 
unemployed and believes he may be unemployable as the result 
of his conditions.  

It appears that the statements cited above constitute 
informal claims for service connection and a total disability 
rating based on individual unemployability.  See 38 C.F.R. 
3.155 (2005).  A review of the claims folder fails to reveal 
any adjudication of these claims by the RO.  The matter is 
referred to the RO for the appropriate action.
FINDING OF FACT

The evidence does not show that the veteran's cervical spine 
disability involves any incapacitating episodes in the 
previous year; that the veteran's cervical limitation of 
motion is severe; or that the veteran's forward flexion of 
the cervical spine is 15 degrees or less or that there is 
favorable ankylosis of the entire cervical spine.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for cervical spondylosis with degenerative disk disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of the veteran's appeal, VA promulgated new 
regulations for the evaluation of most disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  These 
amendments renumber the diagnostic codes, including 
intervertebral disc syndrome, Code 5243, and create a general 
rating formula for rating diseases and injuries of the spine.  
The amendments retained without change the formula for 
evaluation of intervertebral disc syndrome based on 
incapacitating episodes.  As of the December 2003 rating 
decision, although the veteran's claim was filed prior to the 
effective date of the new regulation, the veteran's back 
disability is rated as 20 percent disabling under Diagnostic 
Code (Code) 5239-5243 according to the new General Rating 
Formula for Diseases and Injuries of the Spine.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, the 
amendment in question may not be applied prior to its 
effective date of September 26, 2003.  Thereafter, the Board 
must apply the rating criteria most favorable to the veteran.

The veteran seeks a disability rating greater than 20 percent 
for cervical spondylosis with degenerative disk disease.  
Under the previous version of the regulations, the veteran's 
disability was rated under Code 5290, limitation of motion of 
the cervical spine.  The next higher rating of 30 percent 
under Code 5290 is assigned when the limitation of motion is 
severe.  38 C.F.R. § 4.71a, Code 5290 (2002).  

Under the amended regulations, intervertebral disc syndrome, 
now Code 5243, may be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 30 percent rating for forward flexion of 
the cervical spine of 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a 
(2005)  Ratings under this General Formula are assigned with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affects.  Note (1) states that any associated objective 
neurologic abnormality, including but not limited to bowel or 
bladder impairment, should be evaluated separately under the 
appropriate diagnostic code. Id.      

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a rating of 40 percent, 
which is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months. Id.  Note (1) specifies 
that, for purposes of rating a disability under Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See also 38 
C.F.R. § 4.59 (considerations for evaluating disability from 
arthritis).  VA has determined that intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under Code 5243.  VAOPGCPREC 36-97.  

Review of the evidence of record reveals that the overall 
disability picture from the veteran's service-connected 
cervical spondylosis with degenerative disk disease does not 
more closely approximate the criteria for any disability 
rating greater than 20 percent under any potential rating 
criteria.  38 C.F.R. § 4.7.  

With respect to the criteria for evaluation under Code 5290, 
findings from the November 2003 VA examination does not 
reflect severe limitation of motion of the cervical spine as 
contemplated by a 30 percent rating.  Rather, the August 2000 
exam listed the veteran's cervical spine range of motion as 
45 degrees on forward flexion and 35 degrees on extension.  
The November 2003 exam noted that the veteran holds his neck 
in a hunched forward position with forward flexion of 30 
degrees while sitting.  Normal cervical spine range of motion 
is 45 degrees on forward flexion and 45 degrees on extension.  
Thus, although limited, the veteran's range of motion of the 
cervical spine is not severe.  The Board finds the 
examinations results provide evidence against this claim, 
even when pain is taken into consideration. 

With respect to the criteria for evaluation under Code 5243, 
there is no evidence showing that the veteran has forward 
flexion of the cervical spine of 15 degrees or less or 
favorable ankylosis of the entire cervical spine to warrant a 
rating greater than 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  Although the 
veteran asserts, and the VA examinations confirm, that he has 
limitation of spine motion, the evidence demonstrates forward 
flexion of the cervical spine in excess of 15 degrees.  
Furthermore, the November 2003 VA examiner found that 
repetitive flexing and extending caused no change in pain, 
weakness, fatigability, or incoordination and found no 
significant abnormality of color, deformity, swelling, or 
atrophy.  See DeLuca, 8 Vet. App. at 206.

Similarly, while the Board has reviewed the veteran's 
contentions regarding this issue, there is no medical 
evidence that the veteran has experienced the requisite 
incapacitating episodes to warrant a 40 percent rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Neither medical records nor the 
veteran's own statements support a finding of any 
incapacitating episodes as defined by regulation.  That is, 
no such bed rest, for the length required, prescribed by a 
doctor, is indicated within the record.             

The Board notes that the veteran argues his spondylosis and 
degenerative disc disease should be rated separately rather 
than combined under one diagnostic code.  However, since both 
conditions are rated based on limitation of motion and pain, 
the Board finds that the veteran's symptoms of degenerative 
disc disease are considered in the evaluation of his service-
connected spondylosis and may not, therefore, be considered 
in the rating of a separate disability.  See 38 C.F.R. § 4.14 
(2005) (rating of the same manifestations of a service-
connected disorder under different diagnostic codes should be 
avoided).  

With regard to the veteran's own beliefs, the veteran does 
not have the medical expertise to diagnose the nature and 
extent of his own symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), Routen v. Brown, 10 Vet. App. 183 
(1997).  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Although the veteran generally 
alleges that he is unemployed and physically incapable of 
employment, there is no evidence that suggests his 
unemployment is due to his service-connected cervical 
spondylosis with degenerative disk disease.  The veteran's 
statements and most recent medical records clearly indicate 
the severity of several non-service-connected disorders as 
well as other service-connected disorders not at issue before 
the Board at this time that could be the cause of his 
unemployment.     

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for cervical spondylosis with degenerative disk 
disease.  38 C.F.R. § 4.3.  The appeal is denied.    


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated January 2004 and 
December 2004, as well as information provided in the May 
2004 statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the May 2004 
statement of the case includes the text of the regulation 
that implements the statutory notice and assistance 
provisions.  The January 2004 letter, although not provided 
prior to the December 2003 rating decision on appeal, 
generally informs the veteran to provide all relevant 
evidence in his possession.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  However, the Board emphasizes that 
the veteran has not made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice toward him.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a); 
38 C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds this to be harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.    

In the present appeal, by way of the May 2004 statement of 
the case, the veteran was generally provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for a disability rating greater than 
20 percent for cervical spondylosis with degenerative disk 
disease.  The documents also generally described the 
requirements for establishing an effective date for any award 
based on his September 2003 claim.  In any event, since, as 
discussed above, an increased rating is denied and therefore 
no effective date will be assigned, any defect in notice, if 
found, cannot result in prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Once 
again, the Board finds the error to be harmless.  Simply 
stated, remanding this case to the RO on this or any other 
basis would not provide a basis to grant this claim. 

With respect to the duty to assist, the RO has obtained the 
veteran's VA outpatient treatment records and a VA 
examination.  The veteran submitted private medical records, 
private physician statements, and lay evidence in the form of 
his own opinion letters.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

A disability rating greater than 20 percent for cervical 
spondylosis with degenerative disk disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


